Citation Nr: 0720732	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel



REMAND

The veteran served on active duty from August 1943 until 
April 1946 and from September 1950 until August 1953.

The veteran asserts that his skin and prostate cancers are 
due to exposure to ionizing radiation.  Specifically, the 
veteran has stated that, in June 1952, he participated in 
nuclear testing, and he has provided a copy of his pilot log 
for flight information.  It was indicated that he was on 
Kwajalein Island from June 24 through June 27, 1952 and that 
he was issued a film badge while he was there and that also 
monitoring devices were placed on his aircraft.

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311(b) of title 38, Code of Federal Regulations, 
sets up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100- 
321, the Radiation-Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 2002)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (2006) to a statutory presumption of 
service connection.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997), the Court held that service 
connection for disabilities claimed to be due to ionizing 
radiation exposure during service can be accomplished in 
three ways. 

First, there are 16 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(P); 38 C.F.R. § 3.309(d).  Skin cancer and 
prostate cancer are not included as presumptive diseases.

As to the second method, 38 C.F.R. § 3.311(b)(2) provides a 
list of diseases which will be service connected provided 
that certain conditions, including the regulatory time period 
when the diseases must become manifest, specified therein and 
pertaining to radiation exposure, are met.  The list includes 
prostate cancer and "any other cancer," which would include 
skin cancer.  Prostate cancer and any other cancer not 
otherwise listed must have become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5)(iv).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service and is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  The case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service.  Subsection 3.311(b)(4) provides that, even if the 
claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

The RO did not consider the veteran's claim under section 
3.311.  Additionally, the Board notes that the RO attempted 
to locate the veteran's personnel and service medical records 
and was informed on two occasions that additional information 
was needed.  However, the RO was only searching by the 
veteran's second period of service and did not perform a 
search using his World War II service.  Therefore, the Board 
finds that additional development is warranted. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's service medical and 
personnel records, to include searching by both 
periods of service.  If the veteran's service 
medical and personnel records cannot be located, 
such negative response should be indicated. 

		2.  Contact the Defense Threat Reduction Agency 
(DTRA) and obtain radiation dose data specific to 
the veteran.  A copy of his flight log should be 
forwarded with the request to provide a better 
opportunity to search pertinent records for the 
veteran or any records that might exist pertinent 
to his aircraft.

		3.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), obtain a radiation dose estimate 
specific to the veteran from the VA's Under 
Secretary for Health for inclusion in the claim's 
folder. 

		4.  If, and only if, it is determined that the 
veteran was exposed to ionizing radiation while on 
active duty, then any and all development required 
by 38 C.F.R. § 3.311(b) must be undertaken.  In 
addition, a VA medical examination by an oncologist 
in order to ascertain the approximate date of onset 
and etiology of each of the cancers involved should 
be conducted.  

5.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




